 1   WO                                                                                    JL

 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Derek Krause,                           No. CV 19-08054-PCT-MTL (ESW)
10                         Plaintiff,
11   v.                                            ORDER
12
     Yavapai County, et al.,
13
                           Defendants.
14
15          Plaintiff Jason Derek Krause, through counsel, brought this civil rights case
16   pursuant to 42 U.S.C. § 1983. Defendant Ernest Peele has filed a Motion to Dismiss
17   pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. 62). Defendants Yavapai
18   County, Yavapai County Sheriff Scott Mascher, Officer Belmore, Mike Dannison, Gordon
19   Diffendaffer, Dick Erfert, Edward Hueske, Gene McFarland, Dennis Price, Terry Weaver,
20   Roger Williamson, and Mike Winney1 (the “Yavapai County Defendants”) have filed a
21   Joint Motion to Dismiss pursuant to Rule 12(b)(6). (Doc. 75). In addition to his own
22   Motion to Dismiss, on February 12, 2020, Defendant Peele joined the Yavapai County
23   Defendants’ Motion to Dismiss. (Doc. 76). Plaintiff opposes the Motions. (Docs. 69, 80.)
24          The Court will deny the Yavapai County Defendants’ Motion to Dismiss and will
25   grant Defendant Peele’s Motion to Dismiss.
26   ....
27
28          1
              On October 15, 2019, Defendants filed a Statement Noting Death (Doc. 72),
     indicating that Defendant Winney had passed away on August 17, 2019.
 1   I.     Complaint
 2          In his Amended Complaint2 (Doc. 56), Plaintiff alleges, among other things, that
 3   Defendants violated his rights to due process and a fair trial under the Fifth and Fourteenth
 4   Amendments by fabricating evidence, failing to disclose material exculpatory evidence,
 5   destroying or failing to preserve exculpatory and potentially exculpatory evidence, and
 6   conducting a reckless investigation.
 7          Plaintiff alleges that Defendant Yavapai County retained Defendant Peele to
 8   provide forensic examination, analysis, and testimony with respect to CBLA evidence.
 9   (Doc. 56 at 3.) Peele analyzed the bullet that killed the victim and compared it to a bullet
10   found on Plaintiff’s property. (Id. at 20.) Peele prepared a report “purporting to provide
11   reliable evidence that the bullet that killed [the victim] came from a package of ammunition
12   that [Plaintiff] voluntarily turned over” to Sheriff’s Deputies. (Id. at 20-21.) Plaintiff
13   claims that at the time Peele wrote the report, he knew and had proven in his own studies
14   that CBLA is “entirely unreliable and invalid.” (Id. at 20.) Thus, Plaintiff alleges, Peele
15   “concealed relevant evidence and fabricated his test results” in Plaintiff’s case, which
16   “directly led to [Plaintiff’s] conviction. (Id. at 22.)
17          In September 2005, the FBI issued a report disavowing CBLA analysis. (Id. at 29.)
18   On October 9, 2008, FBI laboratory director Dr. Christian Hassell wrote to the Yavapai
19   County Attorney’s Office, informing them that Defendant Peele’s expert testimony
20   “exceeds the limits of science and cannot be supported by the FBI.” (Id.) On October 16,
21   2008, Yavapai County Attorney’s Office Trial Group Supervisor John Erickson sent a letter
22   to Plaintiff, attaching the letter from Dr. Hassell and stating, “the State believes you are
23   entitled to disclosure of this information.” (Id.)
24   ....
25   ....
26
27          2
             Plaintiff also named Detective Dan Martin and Medical Examiner Philip Keen as
28   Defendants in the Amended Complaint. (Doc. 56.) Plaintiff never served Martin. On
     February 24, 2020, the Court granted the parties’ Stipulation for Dismissal of Defendant
     Keen without prejudice. (Doc. 77.)

                                                   -2-
 1   II.    Federal Rule of Civil Procedure 12(b)(6)
 2          Dismissal of a complaint, or any claim within it, for failure to state a claim under
 3   Federal Rule of Civil Procedure 12(b)(6) may be based on either a “‘lack of a cognizable
 4   legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
 5   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121–22 (9th Cir. 2008) (quoting
 6   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)). In determining
 7   whether a complaint states a claim under this standard, the allegations in the complaint are
 8   taken as true and the pleadings are construed in the light most favorable to the nonmovant.
 9   Outdoor Media Group, Inc. v. City of Beaumont, 506 F.3d 895, 900 (9th Cir. 2007). A
10   pleading must contain “a short and plain statement of the claim showing that the pleader is
11   entitled to relief.” Fed. R. Civ. P. 8(a)(2). But “[s]pecific facts are not necessary; the
12   statement need only give the defendant fair notice of what . . . the claim is and the grounds
13   upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation
14   omitted). To survive a motion to dismiss, a complaint must state a claim that is “plausible
15   on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see Bell Atlantic Corp. v.
16   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff
17   pleads factual content that allows the court to draw the reasonable inference that the
18   defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Where the plaintiff
19   is a pro se prisoner, the court must “construe the pleadings liberally and [] afford the
20   petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).
21          As a general rule, when deciding a Rule 12(b)(6) motion, the court looks only to the
22   face of the complaint and documents attached thereto. Van Buskirk v. Cable News
23   Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v. Richard Feiner
24   & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). If a court considers evidence outside
25   the pleading, it must convert the Rule 12(b)(6) motion into a Rule 56 motion for summary
26   judgment. United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003). A court may,
27   however, consider documents incorporated by reference in the complaint or matters of
28   judicial notice without converting the motion to dismiss into a motion for summary



                                                 -3-
 1   judgment. Id.
 2   III.   Discussion
 3          A.     Background
 4          On May 15, 1996, Plaintiff was convicted of one count of manslaughter in Yavapai
 5   County Superior Court. See State v. Krause, No. 2 CA-CR 2015-0326-PR, 2015 WL
 6   7301820 (Ariz. Ct. App. Nov. 19, 2015). The State retained Defendant Peele—an agent
 7   with the Federal Bureau of Investigation—to provide forensic examination, analysis, and
 8   testimony with respect to Comparative Lead Bullet Analysis (CBLA) evidence. (Doc. 56
 9   at 3.) Peele prepared a report and testified at trial that the bullet that killed the victim came
10   from a package of ammunition Plaintiff had turned over to authorities.
11          Plaintiff’s conviction was affirmed on direct appeal. Id. at *1. Plaintiff sought post-
12   conviction relief, which was denied. In 2012, Plaintiff filed a petition for post-conviction
13   relief raising claims of newly discovered evidence with respect to the scientific validity of
14   CBLA evidence, among other claims. Id. at *2. The trial court denied relief after an
15   evidentiary hearing. Id. On November 19, 2015, the Arizona Court of Appeals determined
16   that the trial court had erred in denying Plaintiff’s petition for post-conviction relief based
17   on his claim of newly discovered evidence regarding CBLA evidence. Id. The Arizona
18   Court of Appeals remanded the case to the trial court for further proceedings. Id. at *6.
19   On July 5, 2016, the Court of Appeals issued its Mandate. (Doc. 80-2 at 2.)
20          Plaintiff subsequently “requested enforcement of the Mandate from the Court of
21   Appeals,” and on February 22, 2017, the Yavapai County Superior Court overturned and
22   set aside Plaintiff’s conviction and dismissed the indictment against him with prejudice.
23   (Id.) Plaintiff filed the original Complaint in this case on February 20, 2019. (Doc. 1.)
24          B.     Defendants’ Joint Motion to Dismiss
25          Defendants move to dismiss the Amended Complaint because Plaintiff failed to file
26   the original Complaint within the two-year statute of limitations. (Doc. 75.)
27                 1.      Legal Standards
28          “The purpose of a statute of limitation is ‘to prevent assertion of stale claims against



                                                   -4-
 1   a defendant.’” Azer v. Connell, 306 F.3d 930, 936 (9th Cir. 2002) (quoting Davidton v.
 2   Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1136 (9th Cir. 2001)). The applicable
 3   statute of limitations in an action under 42 U.S.C. § 1983 is the forum state’s statute of
 4   limitations for personal injury actions. Wilson v. Garcia, 471 U.S. 261, 276 (1985). The
 5   Arizona statute of limitations for personal injury actions is two years. See Ariz. Rev.
 6   Stat. § 12-542(1).
 7            Accrual of § 1983 claims is governed by federal law. Wallace v. Kato, 549 U.S.
 8   384, 388 (2007). Under federal law, a claim accrues when the plaintiff “knows or has
 9   reason to know of the injury that is the basis of the action.” Pouncil v. Tilton, 704 F.3d
10   568, 574 (9th Cir. 2012); Cabrera v. City of Huntington Park, 159 F.3d 374, 381 (9th Cir.
11   1998).
12                  2.      Parties’ Contentions
13            Defendants argue that as of October 3, 2016—90 days after the Court of Appeals
14   issued its Mandate—the State was precluded from seeking a retrial under Arizona’s Speedy
15   Trial rules, set forth in Rule 8 of the Arizona Rules of Criminal Procedure.3 (Doc. 82 at
16   2.) Defendants contend that when Plaintiff’s conviction was reversed, the State had
17   declined to retry him, and when the State’s procedural deadline “came and went without a
18   retrial,” Plaintiff was free to file his civil suit. (Id. at 3.) Thus, Defendants assert, Plaintiff’s
19   claims accrued on October 3, 2016. (Id.)
20            In his Response, Plaintiff contends that his conviction was not vacated, and the
21   charges were not dismissed until March 1, 2017. (Doc. 80 at 4.) According to Plaintiff,
22   before the criminal charges were finally resolved on March 1, 2017, he was subject to re-
23   prosecution on much of the same evidence supporting his original conviction. (Id.)
24   Plaintiff therefore asserts that his claims did not accrue until March 1, 2017, and his original
25   Complaint, filed on February 20, 2019, was timely. (Id.)
26
27
28            Rule 8.2(c) provides, in relevant part, “A trial ordered upon an appellate court’s
              3
     reversal of a judgment must begin no later than 90 days after the appellate court issues its
     mandate.” Ariz. R. Crim. P. 8.2(c).

                                                     -5-
 1          Plaintiff argues that although Arizona law requires refiling criminal charges within
 2   90 days following the reversal of a conviction on appeal, the speedy trial statute “does not
 3   conclusively prevent refiling after the deadline.” (Doc. 80 at 4.) Plaintiff contends that the
 4   State may commence a re-prosecution after the 90-day deadline, and any subsequent
 5   conviction would be set aside only where Plaintiff could establish prejudice as a result of
 6   the delay in refiling. (Id. at 4-5.) Thus, Plaintiff asserts, “expiration of the 90-day period
 7   does not translate to full and final resolution of criminal charges, nor is it tantamount to
 8   dismissal with prejudice.” (Id. at 5.) Plaintiff claims that until the case was dismissed, “it
 9   was alive, and charges could have been pursued, and any action by [Plaintiff] to proceed
10   in [federal] court would have implied the invalidity of his conviction.”
11                 3.     Analysis
12          To be timely, Plaintiff’s claims must have accrued on or after February 20, 2017,
13   two years before his Complaint was filed. Claims that accrued before February 20, 2017,
14   are untimely. The parties dispute when Plaintiff’s claims accrued. “‘[I]t is the standard
15   rule that accrual occurs when the plaintiff has a complete and present cause of action.’” Id.
16   at 387 (quoting Wallace v. Kato, 549 U.S. 384 (2007)). That is, “a claim accrues when the
17   plaintiff knows or has reason to know of the injury that forms the basis of his cause of
18   action.” Id. (citing Knox v. Davis, 260 F.3d 1009, 1013 (9th Cir. 2001)).
19          In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that “a § 1983
20   cause of action for damages attributable to an unconstitutional conviction or sentence does
21   not accrue until the conviction or sentence has been invalidated.” Id. at 489-90. Thus, a
22   claim for damages from a conviction or sentence “that has not been so invalidated is not
23   cognizable under § 1983.” Id. at 487. The Supreme Court held that a plaintiff could satisfy
24   the favorable termination requirement by proving that the conviction or sentence has been
25   reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal
26   authorized to make such determination, or called into question by a federal court’s issuance
27   of a writ of habeas corpus. Id. at 486-87.
28          Recently, in McDonough v. Smith, 139 S. Ct. 2149 (2019), the Supreme Court held



                                                  -6-
 1   that the statute of limitations for a fabricated-evidence claim, as is at issue here, does not
 2   begin to run until the criminal proceedings against the § 1983 plaintiff had terminated in
 3   his favor. Id. at 2155. The Court of Appeals in McDonough had held that the plaintiff’s
 4   fabricated-evidence claim accrued when the plaintiff learned the evidence was false and
 5   was used against him during the criminal proceedings, and he suffered a loss of liberty as
 6   a result of that evidence. Id. at 2154. The Supreme Court reversed the Court of Appeals’
 7   decision. Id.
 8          The Supreme Court first observed that the time at which a § 1983 claim accrues is
 9   “presumptively ‘when the plaintiff has a complete and present cause of action,’ though the
10   answer is not always so simple.” Id. at 2155 (quoting Wallace v. Kato, 549 U.S. 384, 388
11   (2007) (internal citation omitted). The Court noted that “[a]n accrual analysis begins with
12   identifying ‘the specific constitutional right’ alleged to have been infringed” and that the
13   Court often decides accrual questions by referring to the common-law principles governing
14   analogous torts. Id. at 2155-56 (quoting Manuel v. Joliet, 580 U.S. ___, ___, 137 S. Ct.
15   911, 920 (2017)). The Court determined that the most analogous state-law claim to the
16   plaintiff’s fabricated-evidence claim was malicious prosecution, which “accrues only once
17   the underlying criminal proceedings have resolved in the plaintiff’s favor.” Id. at 2156.
18          The Supreme Court concluded that the plaintiff could not bring his fabricated-
19   evidence claim under § 1983 prior to favorable termination of his prosecution. Id. Thus,
20   the Court held, “[t]here is not ‘a complete and present cause of action’ to bring a fabricated-
21   evidence challenge to criminal proceedings while those criminal proceedings are ongoing.”
22   Id. at 2158 (quoting Wallace, 549 U.S. at 388). Instead, “[o]nly once the criminal
23   proceeding has ended in the defendant’s favor, or a resulting conviction has been
24   invalidated within the meaning of Heck, will the statute of limitations begin to run.” Id.
25   (internal citation omitted).
26          Most recently, in Roberts v. City of Fairbanks, 947 F.3d 1191, 1203 (9th Cir. 2020),
27   the Ninth Circuit held that the plaintiffs’ convictions were “declared invalid by a state
28   tribunal authorized to make such determination” when the Alaska Superior Court vacated



                                                  -7-
 1   their convictions based on a settlement agreement. The court concluded that the plaintiffs’
 2   claim accrued when the trial court vacated their convictions pursuant to the settlement
 3   agreement; at that point, there was no outstanding criminal judgment, there were no charges
 4   pending against the plaintiffs, and they did not “stand convicted of anything.” Id. at 1204.
 5          It appears the Ninth Circuit has never squarely addressed the particular
 6   circumstances presented in this case, where after his conviction was reversed, Plaintiff
 7   could have been retried for the same charges but was not. Defendants’ characterization of
 8   the issue in this case as “what knowledge the Plaintiff derived, or should have derived,
 9   from the undisputed fact that retrial was not sought by the Rule 8.2(c) deadline” is
10   misplaced. The accrual date of Plaintiff’s § 1983 claim does not depend solely on when
11   Plaintiff knew he was injured. As the Supreme Court noted in McDonough, the date on
12   which a constitutional injury first occurs is not the only date from which a limitations
13   period may run. 139 S. Ct. at 2160. “To the contrary, the injury caused by a classic
14   malicious prosecution [] first occurs as soon as legal process is brought to bear on a
15   defendant, yet favorable termination remains the accrual date.” Id.
16          Defendants also argue that the prosecution terminated favorably to Plaintiff, at the
17   latest, when, under Arizona’s speedy trial rules, the time for the State to retry Plaintiff
18   elapsed, and the State did not retry him. Plaintiff contends that despite the 90-day
19   limitation, the State could have retried him, although the resulting conviction could have
20   been subject to reversal if the delay prejudiced him; therefore, his claim did not accrue until
21   then.4 The Court agrees. As noted above, under Rule 8.2(c) of the Arizona Rules of
22   Criminal Procedure, “A trial ordered upon an appellate court’s reversal of a judgment must
23   begin no later than 90 days after the appellate court issues its mandate.” Ariz. R. Crim. P.
24   8.2(c). However, the State’s decision not to retry Plaintiff, in itself, did not render the
25   extant conviction invalid or equate to dismissal of the charges. It was not until the trial
26
27          4
               Defendants assert that the Yavapai County Attorney’s Office informed Plaintiff
28   that it did not intend to retry him. As Plaintiff points out, that fact, whether true or not, is
     irrelevant to Defendants’ Motion to Dismiss because it does not change that retrial still
     remained possible until vacatur of the conviction.

                                                  -8-
 1   court vacated the conviction and dismissed the indictment that the State could no longer
 2   prosecute Plaintiff for the same charges.
 3          Defendants attempt to equate the State’s decision to allow the 90 days under the
 4   speedy trial rules to elapse to dropping charges. However, unlike allowing a procedural
 5   time limit to elapse, dropping charges or a nolle prosequi is an affirmative choice to
 6   terminate the criminal proceeding. See Randall v. City of Philadelphia Law Dep’t, 919
 7   F.3d 196 (3d Cir. 2019) (holding that the criminal proceeding terminated in the plaintiff’s
 8   favor when the state dropped the charges against him); Spak v. Phillips, 857 F.3d 458, 464
 9   (2d Cir. 2017) (holding that nolle prosequi is a favorable determination for accrual
10   purposes). In this case, Defendants did not choose to drop the charges. Instead, they
11   allowed the time to retry Plaintiff to elapse, and Plaintiff sought enforcement of the Arizona
12   Court of Appeals’ Mandate. It was in response to Plaintiff’s request that the trial court
13   vacated his conviction and dismissed the indictment.
14          Finally, Defendants erroneously suggest that because Plaintiff knew that any retrial
15   would necessarily exclude the CBLA evidence, this was “sufficient to place Plaintiff on
16   notice that his criminal case had ended favorably” for purposes of accrual by October 2016.
17   (Doc. 82 at 8.) The question is not whether the State could have successfully retried
18   Plaintiff following the Arizona Court of Appeals’ decision. Rather, so long as the State
19   had the option of prosecuting Plaintiff for the same charges, if Plaintiff had filed his § 1983
20   action during that time, there was still the possibility of “parallel criminal and civil
21   litigation over the same subject matter” or “the related possibility of conflicting civil and
22   criminal judgments.” Id. at 2157; see also Spak, 857 F.3d at 464 (noting that when the
23   State could no longer prosecute the plaintiff for the same charges, “all of the issues relevant
24   to the [§ 1983] claim—such as malice and lack of probable cause—are ripe for
25   adjudication”).
26          For the foregoing reasons, the Court concludes that Plaintiff’s § 1983 claims did not
27   accrue until February 22, 2017. His original Complaint, filed on February 19, 2019, was
28



                                                  -9-
 1   therefore timely. Accordingly, the Court will deny the Yavapai County Defendants’
 2   Motion to Dismiss.
 3          C.     Defendant Peele’s Motion to Dismiss
 4          Defendant Peele argues that Plaintiff’s claims against him must be dismissed
 5   because they are barred by the statute of limitations; because Peele was not a state actor;
 6   and because Peele is entitled to absolute immunity or qualified immunity.
 7                 1.      Statute of Limitations
 8          Defendant Peele argues that Plaintiff first learned the FBI had announced that it
 9   would no longer use CBLA on October 16, 2008, when he received the letter from the
10   Yavapai County Attorney’s Office. (Doc. 62 at 3.) Peele further contends that at a
11   minimum, Plaintiff was “aware of this cause of action” by February 14, 2014, because he
12   asserted CBLA claims in his petition for post-conviction relief in state court, which were
13   “identical” to those he asserts in this case. (Id.)
14          In his Response, Plaintiff argues that none of his claims accrued until March 1, 2017,
15   when all the charges were dismissed. (Doc. 69 at 8.) According to Plaintiff, under the
16   delayed-accrual rule established in Heck, his claims did not accrue until he had a complete
17   cause of action, which was the date on which the charges were dismissed. (Id.)
18          For the reasons discussed above, Defendant Peele’s statute of limitations argument
19   fails. If Plaintiff had filed a § 1983 or Bivens claim against Peele in 2008, 2014, or any
20   time before his conviction was vacated, the claim would have been barred by Heck, because
21   Plaintiff’s claim that Peele fabricated evidence that directly led to Plaintiff’s conviction
22   necessarily implied the invalidity of his conviction. Thus, Plaintiff could not assert a §
23   1983 or Bivens claim against Peele until his conviction was overturned, which occurred on
24   February 22, 2017. The Court therefore concludes Plaintiff’s claim against Defendant
25   Peele is not barred by the statute of limitations.
26                 2.      State Action
27          Defendant Peele next argues that Plaintiff’s claim against him must be dismissed
28   because Peele was not a state actor. To prevail in a § 1983 claim, a plaintiff must show



                                                  - 10 -
 1   that (1) acts by the defendants (2) under color of state law (3) deprived him of federal
 2   rights, privileges or immunities and (4) caused him damage. Thornton v. City of St. Helens,
 3   425 F.3d 1158, 1163-64 (9th Cir. 2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish
 4   & Game Comm’n, 42 F.3d 1278, 1284 (9th Cir. 1994)). “[S]tate action requires both an
 5   alleged constitutional deprivation ‘caused by the exercise of some right or privilege created
 6   by the State or by a rule of conduct imposed by the State or by a person for whom the State
 7   is responsible,’ and that ‘the party charged with the deprivation must be a person who may
 8   fairly be said to be a state actor.’” Id. (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922,
 9   937 (1982)).
10          Defendant Peele was a private expert witness retained by the government in
11   Plaintiff’s criminal proceeding. Although Plaintiff alleges that Peele was acting under
12   color of state law, that is a legal conclusion, not a factual allegation that the Court must
13   accept as true. The Supreme Court has held that an allegation that a private person
14   conspired with a state official satisfies the requirement that a defendant act under color of
15   state authority. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970); see also United
16   Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540 (9th Cir. 1989) (“Private
17   parties act under color of state law if they willfully participate in joint action with state
18   officials to deprive others of constitutional rights.”).
19          A defendant acted under the color of state law if he “exercised power ‘possessed by
20   virtue of state law and made possible only because the wrongdoer is clothed with the
21   authority of state law.’” West v. Atkins, 487 U.S. 42, 49 (1988) (citation omitted). Private
22   parties “generally” cannot be said to act under color of state law for purposes of § 1983.
23   See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991). In certain situations, however,
24   “private” action may be found to have been committed under color of state law,
25   specifically, “when there is ‘significant’ state involvement in the action.” Howerton v.
26   Gabica,708 F.2d 380, 382 (9th Cir. 1983).
27          Here, Plaintiff alleges only that each Defendant “was the agent and/or employee
28   and/or co-conspirator of each and every other” Defendant. (Doc. 56 at 7.) Plaintiff further



                                                  - 11 -
 1   alleges that Defendants each “conspired and agreed to commit the above-described
 2   unconstitutional deprivations of [Plaintiff’s] rights and acted in concert to deprive” Plaintiff
 3   of his constitutional rights. (Id. at 34.) The Court need not accept Plaintiff’s vague and
 4   conclusory allegations that Defendants collectively conspired with one another to violate
 5   his rights. See Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1161 (9th
 6   Cir. 2003) (holding that conclusory allegations that lawyer in private practice conspired
 7   with court clerks and other state officers were insufficient to render the lawyer a state
 8   actor). Plaintiff’s allegations in the Amended Complaint do not support a conclusion that
 9   Defendant Peele was a state actor for § 1983 purposes.
10          In any event, as discussed below, the Court finds Defendant Peele is entitled to
11   absolute immunity for the preparation of his report and for his trial testimony.
12                 3.      Absolute Immunity
13          Defendant Peele also contends that his conduct with respect to Plaintiff’s criminal
14   case is shielded by absolute immunity. (Doc. 62 at 1.) Peele asserts he was not an
15   investigating agent and was not part of the investigation team; rather, Peele served only as
16   an expert witness in CBLA at trial. (Id. at 2.) Plaintiff responds that he does not assert
17   liability on the basis of Peele’s trial testimony, but rather, on the basis of Peele’s 1994
18   report concluding that the bullet that killed the victim came from a package of ammunition
19   that Plaintiff had turned over to sheriff’s deputies, which Plaintiff contends “set in motion
20   a chain of events that ultimately violated Plaintiff’s right to be free from conviction on the
21   basis of false or deliberately fabricated evidence.” (Doc. 69 at 2.)
22          Plaintiff acknowledges that Peele is absolutely immune from liability for his trial
23   testimony. But as the Seventh Circuit recognized in Buckley, expert witnesses are also
24   absolutely immune for their pretrial activities, including evaluating evidence, writing
25   reports, discussing the case with prosecutors, and preparing to testify.            Buckley v.
26   Fitzsimmons, 919 F.2d 1230 (7th Cir. 1990), reversed on other grounds, 509 U.S. 259
27   (1993). Thus, although Plaintiff purports to base Peele’s liability solely on his report, Peele
28   is absolutely immune for evaluating the evidence and writing the report.



                                                  - 12 -
 1         The Court need not address Plaintiff’s other arguments concerning Defendant
 2   Peele’s liability. The Court will grant Defendant Peele’s Motion to Dismiss.
 3   IT IS ORDERED:
 4         (1)    The reference to the Magistrate Judge is withdrawn as to Defendant Peele’s
 5   Motion to Dismiss (Doc. 62) and Defendants’ Joint Motion to Dismiss (Doc. 75).
 6         (2)    Defendants’ Joint Motion to Dismiss (Doc. 75) is denied.
 7         (3)    Defendant Peele’s Motion to Dismiss (Doc. 62) is granted.
 8         (4)    Defendant Peele is dismissed.
 9         (5)    Count IV is dismissed.
10         (6)    The remaining Defendants are Yavapai County, Mascher, Belmore,
11   Dannison, Diffendaffer, Erfert, Hueske, McFarland, Price, Weaver, Williamson, and
12   Winney. The remaining claims are the § 1983 claim in Count I against all individual
13   Defendants except Peele; the claim in Count II against Defendant Mascher based on
14   supervisory liability; and the Monell claim in Count III against Yavapai County.
15         Dated this 3rd day of April, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 13 -
